1 Reported in 231 N.W. 233.
The state board of law examiners filed charges of misconduct against Martin L. Kahner, an attorney of this state. Honorable B. F. Wright, one of the judges of the fifteenth judicial district, acting as referee herein, has determined the facts, which are sustained by the evidence. *Page 557 
From four different clients Mr. Kahner received the following sums of money: $214.95, $265, $1,400, and $1,650.54. He wrongfully misappropriated this money to his own use.
A formal judgment disbarring Martin L. Kahner will be entered.